Citation Nr: 1801055	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to March 1968, to include service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Travel Board hearing in October 2017, but did not appear or provide good cause for the same.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board initially notes that in January 2016, the Birmingham VA Medical Center (VAMC) indicated that the Veteran refused an updated examination scheduled in conjunction with his appeal.  He has not provided an explanation or good cause for his failure to appear for the examination.  VA regulations provide that when a claimant fails to report for a necessary medical examination in conjunction with a claim for a higher rating, such as here, "the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(a), (b).   

However, written statements and VA treatment records indicate that the Veteran has received mental health treatment at the Vet Center in Birmingham, Alabama and the Birmingham VAMC.  See December 2010 VA treatment record; December 2011 Notice of Disagreement (NOD).  While some VA treatment records from the Birmingham VAMC (dated until October 2012) have been associated with the record, records from the Birmingham Vet Center have not been obtained.  Thus, these records, along with any outstanding VA treatment records, should be obtained and associated with the Veteran's file on remand.  38 U.S.C. § 5103A(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist); December 2017 Appellate Brief.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records.

2. Obtain all treatment records from the Birmingham Vet Center.  If any of these records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

